

Exhibit 10.2




REALOGY HOLDINGS CORP.
CHANGE IN CONTROL PLAN
FOR
EXECUTIVES


Effective as of October 31, 2018


    
    





















--------------------------------------------------------------------------------






REALOGY HOLDINGS CORP. CHANGE IN CONTROL PLAN FOR EXECUTIVES
TABLE OF CONTENTS


ARTICLE I – INTRODUCTION……………………………………………………………………...…1
ARTICLE II – DEFINITIONS……………………………………………………………………...……1
ARTICLE III – CHANGE IN CONTROL SEVERANCE PAYMENTS AND BENEFITS……….....6
3.1 Change in Control Severance Payments.………………….………………………..………………….6
3.2 Release of Claims……………....……..……………….……………………………………………….7
3.3 Clawback Policy……………..……..……..……………….…………………………………….…….7
3.4 Certain Tax Treatment ….......……….……..……………….………………………………………….8
3.5 Section 409A…..…..……….........….……..……………….……………………………………….….8
ARTICLE IV – CLAIMS PROCEDURE.......…………..……………………………………………….9
4.1 Claim for Benefits...……….…………….......…..……………………………………………………..9
4.2 Appeal……….……..………….………….........……………………………………………..…….….9
4.3 Legal Action…..……….………………………......……………………………………………....….10
4.4 Interpretation…..……….…………………………......…………………………………………...….10
ARTICLE V – TERMINATION, AMENDMENT OR MODIFICATION……..……………………11
ARTICLE VI– MISCELLANEOUS......………………………..………………………………………11
6.1 Plan Interpretation and Benefit Determination…………......………………………………………...11
6.2 No Additional Rights Created…….……..…………………......……………………………..………11
6.3 Records…..……….……………………….…………………….......………………………..……….11
6.4 Construction………….…...……….……..…………………………......…………………….………11
6.5 Financing……………………………….……………………………..…......……………………..…12





--------------------------------------------------------------------------------




6.6 Successors and Assigns……........….….……..………………………………..……………….……..12
6.7 Incompetency…..……….………......……………….………………………………..………...…….12
6.8 No Mitigation………….….……….…......…..…………………………………………….…..…..…12
6.9 Arbitration…….……….….……….……........…………………………………………….…..…..…12
6.10 Remedies………...…….….……….……..…....………………………………………….…..…..…13
6.11 Notice………………….….……….……..……....……………………………………….…..…..…13
6.12 Withholding…..……….….……….……..……….....…………………………………….…..…..…13
6.13 Inconsistencies…… ….….……….……..…………....………………………………….…..…..…13
6.14 Beneficiaries/References….…….……..………………....……………………………….…..…..…13
6.15 Survivorship…….……….….………..…..………………....…………………………….…..…..…14
6.16 Severability……...…….….……….……..…………………....………………………….…..…..…14
6.17 Non-transferability…….….……….……..……………………....……………………….…..…..…14
6.18 Non-Duplication of Benefits…...….……..………………………....…………………….…..…..…14
6.19 Certain Rules of Construction…...….…....…………………………....………………….…..…..…14
APPENDIX I……………………….........……………….………..………………………………..…..A-1
APPENDIX II…………………….........……………….………..………………………….…...……...B-1







--------------------------------------------------------------------------------






ARTICLE I – INTRODUCTION
The Company hereby establishes the Realogy Holdings Corp. Change in Control Plan
for Executives, effective as of October 31, 2018, to: (i) provide Participants
with severance payments and benefits in the event of a Change in Control
Severance; (ii) assure that the Company will have the continued dedication of
the Participants and the availability of their advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and (iii) provide an additional incentive for certain executives to
remain in the employ of the Company. The Plan is intended to constitute a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA so
as to be excepted from the definitions of “employee pension benefit plan” and
“pension plan” set forth under section 3(2) of ERISA, and is intended to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations § 2510.3−2(b). In the event that the Plan does
not meet the requirements of a "severance pay arrangement" or "severance pay
plan" as described above, the Plan is intended is intended to be "a plan which
is unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensation
employees", within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. The Plan may not be amended or changed except in accordance with the
provisions set forth below.
ARTICLE II - DEFINITIONS
2.1    Definitions. The following definitions and interpretations of important
terms apply to the Plan:
(a)
“Accrued Compensation” means (i) any accrued and unpaid Base Salary as of the
Change in Control Termination Date; (ii) any annual bonus earned but unpaid in
respect of any completed fiscal year ending on or preceding the Change in
Control Termination Date; (iii) reimbursement for any and all monies advanced or
expenses incurred in connection with a Participant’s employment for reasonable
and necessary expenses incurred by the Participant on behalf of the Company for
the period ending on the Change in Control Termination Date in accordance with
the Company’s expense reimbursement and travel and entertainment policies in
effect from time to time; (iv) any accrued and unpaid vacation pay in accordance
with the terms of the Company’s vacation policy as in effect from time to time;
(v) any previous compensation that a Participant has deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Participant’s Change in Control Termination
Date; (vi) and any amount or benefit as provided under any plan, program,
agreement or corporate governance document of the Company or its Affiliates that
are then-applicable, in accordance with the terms thereof.

(b)
“Affiliate” means: (i) in the case of the Company, a person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company; and (ii) in the case of an
individual: (A) any member of



- 1 -



--------------------------------------------------------------------------------





the immediate family of a Participant, including parents, siblings, spouse and
children (including those by adoption); the parents, siblings, spouse, or
children (including those by adoption) of such immediate family member, and in
any such case any trust whose primary beneficiary is such individual or one or
more members of such immediate family and/or Participant’s lineal descendants;
(B) the legal representative or guardian of the individual or of any such
immediate family member in the event the individual or any such immediate family
member becomes mentally incompetent; and (C) any person controlling, controlled
by or under common control with a Participant.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
person.
As used in this definition, the term “person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
(c)
“Base Salary” means a Participant’s annual base salary or wages immediately
prior to the Change in Control Termination Date (without regard to any reduction
therein which constitutes Good Reason, if applicable).

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cause” means (i) a Participant’s willful failure to substantially perform his
or her duties as an employee of the Company (other than any such failure
resulting from incapacity due to physical or mental illness), (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company, (iii) a Participant’s conviction of, or plea of guilty or nolo
contendere to a charge of commission of, a felony or crime involving moral
turpitude, (iv) a Participant’s indictment for a charge of commission of a
felony or any crime involving moral turpitude, (v) a Participant’s gross
negligence in the performance of his or her duties, (vi) a Participant
purposefully or negligently makes (or has been found to have made) a false
certification to the Company pertaining to its financial statements, (vii) the
habitual use of drugs or habitual, excessive use of alcohol to the extent that
any of such uses in the Board’s good faith determination materially interferes
with the performance of a Participant’s duties to the Company, (viii) a breach
of fiduciary duty and/or (ix) a material breach by a Participant of any of the
terms and conditions of his or her employment, the Realogy Holdings Corp.
Restrictive Covenant Agreement or a material breach of any of Participant’s
representations to the Company.



2

--------------------------------------------------------------------------------





A termination will not be for “Cause” pursuant to clause (i), (ii), (v) or (ix)
of this Section 2.1(e) of the Plan to the extent such conduct is curable, unless
the Company shall have notified Participant in writing describing such conduct
and Participant shall have failed to cure such conduct within ten (10) business
days after her receipt of such written notice.
(f)
“Change in Control” means one of the following events: (i) the acquisition
(other than from the Company), by any person (as such term is defined in Section
13(c) or 14(d) of the Securities and Exchange Act of 1934, as amended, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities and Exchange Act of 1934, as amended) of more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding voting
securities; or (ii) the members of the Incumbent Board, cease for any reason to
constitute at least a majority of the Board; or (iii) there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, if (1) the shareholders
of the Company, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation or (2) immediately following the merger or
consolidation, the individuals who comprised the Board immediately prior thereto
do not constitute at least a majority of the board of directors of the entity
resulting from such merger or consolidation (or, if the entity resulting from
such merger or consolidation is then a subsidiary, the ultimate parent thereof);
or (iv) a complete liquidation or dissolution of the Company or the closing of
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities is acquired by (x) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (y) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.
(g)
“Change in Control Termination Date” means the date on which a Participant
incurs a CIC Termination.

(h)
“Change in Control Severance Pay” means the payment determined pursuant to
Section 3.1 hereof.

(i)
“CIC Termination” means (i) the Participant’s employment is terminated by the
Company without Cause within twenty-four (24) calendar months following a



3

--------------------------------------------------------------------------------





Change in Control, (ii) the Participant’s employment is terminated by the
Participant for Good Reason within twenty-four (24) months following a Change in
Control, (iii) the Participant’s employment is terminated by the Company without
Cause prior to a Change in Control (but, only if a Change in Control occurs) and
such termination is otherwise in connection with or in anticipation of a Change
in Control or is at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control, or (iv) the Participant’s employment is terminated by the
Participant for Good Reason prior to a Change in Control (but, only if a Change
in Control occurs) and such termination is otherwise in connection with or in
anticipation of a Change in Control or the circumstance or event which
constitutes Good Reason occurs at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control.
(j)
“COBRA” means The Consolidated Omnibus Budget Reconciliation Act of 1985.

(k)
“Code” means the Internal Revenue Code of 1986, as amended.

(l)
“Company” means Realogy Holdings Corp., its majority owned United States
subsidiaries, its Affiliates, and any successors thereto.

(m)
“Director” means any individual who is a member of the Board.

(n)
“Disability” has the same definition as provided under the Company’s Severance
Pay Plan for Executives, as in effect from time to time.

(o)
“Effective Date” means October 31, 2018.

(p)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(q)
“Excise Tax” means any excise tax imposed under Section 4999 of the Code or any
successor provision thereto.

(r)
“Good Reason” means any of the following actions taken by the Company without
Participant’s consent: (i) a reduction in Base Salary (not including any
diminution in Base Salary up to 10% in connection with a broader compensation
reduction that applies similarly to all senior executives of the Company); (ii)
a material reduction of Participant’s duties and responsibilities to the
Company, other than any such reduction resulting from incapacity due to physical
or mental illness (but which would not include any promotion or lateral
assignment); or (iii) the relocation of Participant’s primary office to a
location more than thirty-five (35) miles from the prior location and
Participant’s commute increases as a result of such relocation.

(s)
“Incentive Compensation” means a Participant’s individual target eligible
funding as indicated in Appendix I hereto.



4

--------------------------------------------------------------------------------





(t)
“Incumbent Board” means the Directors who, as of the Effective Date, are members
of the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of members of the Board of the Company) whose appointment or election
by the Board or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least a majority of the Board then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.

(u)
“Notice of Participation” means the Notice of Participation in the form provided
by the Company to a Participant, which if executed by such Participant will
acknowledge his or her acceptance to be bound by the terms of the Plan.

(v)
“Participant” means an individual who: (i) is listed in Appendix I hereto; (ii)
has signed and provided to the Company a Notice of Participation; (iii) has
entered into a Realogy Holdings Corp. Executive Restrictive Covenant Agreement
with the Company; and (iv) is not subject to an individual executive severance
agreement with the Company. An individual shall cease being a Participant under
this Plan once payment of all Change in Control Severance Pay and other benefits
due to the Participant under the Plan has been completed (or upon the death of
the Participant, if earlier) and no person shall have any further rights under
the Plan with respect to such former Participant.

(w)
“Plan” means the Realogy Holdings Corp. Change in Control Plan for Participants,
as set forth herein, as may be amended from time to time.

(x)
“Plan Administrator” means the Board or such other person or committee appointed
from time to time by the Board to administer the Plan.

(y)
“Pro-Rata Bonus” means an amount equal to the product of a Participant’s
Incentive Compensation multiplied by a fraction (i) the numerator of which is
the number of days in such fiscal year through such Participant’s Change in
Control Termination Date and (ii) the denominator of which is 365.

(z)
“Realogy Holdings Corp. Executive Restrictive Covenant Agreement” means the
Realogy Holdings Corp. Executive Restrictive Covenant Agreement, in the form
provided by the Company to a Participant, which if executed by such Participant
will acknowledge his or her acceptance to be bound by its terms.

(aa)
“Separation Agreement and General Release of Claims” means the Separation
Agreement and General Release of Claims in a form that is satisfactory to the
Company provided by the Company to a Participant in connection with his or her
termination of employment with the Company, which if executed by the Participant
(and not timely revoked), will acknowledge his or her termination of employment
with the Company and release the Company from liability for any and all claims.



5

--------------------------------------------------------------------------------





The Separation Agreement and General Release of Claims also may, in the complete
and sole discretion of the Company, include provisions on: non-competition;
non-solicitation of customers, employees and other parties; confidentiality of
the Separation Agreement and General Release of Claims; confidentiality of
Company information; non-disparagement of the Company and its affiliated parties
and individuals; return of Company property; cooperation with litigation; and
such other provisions the Company deems necessary to protect its interest and
those of its Affiliates.
(ab)
“Total Payment” means the amount or benefit paid or distributed to a Participant
pursuant to this Plan, taken together with any amounts or benefits otherwise
paid to the Participant by the Company or any Affiliate of the Company.

(ac)
“Without Cause” means the termination of a Participant’s employment by the
Company for reasons other than Cause, Disability or death.

ARTICLE III – CHANGE IN CONTROL SEVERANCE PAYMENTS AND BENEFITS
3.1    Change in Control Severance Payments. Upon a CIC Termination, the Company
shall pay or provide the Participant:
(a)
the Accrued Compensation, payable as soon as practicable following such
termination of employment in accordance with applicable law;

(b)
Subject to Participant’s compliance with Section 3.2 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, the Pro-Rata Bonus
payable in a lump sum in the first regular payroll occurring following the
sixtieth (60th) day following such Participant’s Change in Control Termination
Date;

(c)
Subject to Participant’s compliance with Section 3.2 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, two (2) times the sum
of the Participant’s Base Salary and Incentive Compensation, payable in a lump
sum in the first regular payroll occurring following the sixtieth (60th) day
following such termination of employment; provided, however, if the Change in
Control is not a change in the ownership or effective control of the Company or
a change in ownership of a substantial portion of the assets of the Company
under Section 409A of the Code, then the payments shall be made in twenty-four
(24) equal monthly installments;

(d)
Subject to Participant’s compliance with Section 3.2 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, the Company shall
provide Participant and Participant’s dependents, if applicable, with continued
coverage under the terms of the medical or dental program or policy as in effect
from time to time at the Company for eighteen (18) months following the
Participant’s Change in Control Termination Date (which such 18 month period
shall run concurrently with the COBRA period and which coverage shall become
secondary



6

--------------------------------------------------------------------------------





to any Medicare coverage for which Participant becomes eligible) and Participant
shall pay for such benefits at the same cost that active employees of the
Company are required to pay for such benefits from time to time; provided,
however, the Company and the Participant shall cooperate such that the continued
coverage is, to the extent practicable, provided in a manner so as to minimize
adverse tax consequences to the Company under Section 4980D of the Code;
provided, further, continued coverage shall cease at such time as Participant
becomes eligible for coverage with a subsequent employer; and
(e)
Subject to Participant’s compliance with Section 3.2 hereof and the Realogy
Holdings Corp. Executive Restrictive Covenant Agreement, outplacement services
that are directly related to the type of services the Participant provided to
the Company and are actually provided by an outplacement services firm for the
12-month period beginning on the Participant’s Change in Control Termination
Date on, or until Participant begins other full-time employment with a new
employer, whichever occurs first, paid by the Company; provided, however, the
cost of the outplacement services may not exceed $50,000.

In order to be eligible for benefits under this Section 3.1 in the event of a
termination of employment for Good Reason, a Participant must provide notice of
the existence of the Good Reason condition within ninety (90) days of the date
Participant learns of the condition, and the Company shall have a period of
thirty (30) days during which it may remedy the condition, and in case of full
remedy such condition shall not be deemed to constitute Good Reason hereunder.
In the event the Company is unable to remedy the Good Reason condition in all
material respects within the thirty (30) day period, Participant’s employment
with the Company shall terminate for Good Reason at the expiration of the thirty
(30) day period.
3.2    Release of Claims. Entitlement to the payments described in Sections
3.1(b), (c), (d) and (e) of the Plan shall be conditioned on a Participant: (i)
complying with the Realogy Holdings Corp. Executive Restrictive Covenant
Agreement; and (ii) delivering to the Company, a signed Separation Agreement and
General Release of Claims in the form of Appendix II hereto within forty-five
(45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, or such other time as necessary to comply with State
law, following the Participant’s Change in Control Termination Date, and not
revoking Participant’s consent to such release of claims within seven (7) days
of such execution; provided, however, that Participant shall not be required to
release any rights a Participant may have under any indemnification agreement
entered into between Participant and the Company provided, further, that in no
event shall the timing of a Participant’s execution (and non-revocation) of the
general release, directly or indirectly, result in a Participant designating the
calendar year of payment, and, to the extent required to avoid the imposition of
additional tax under Section 409A of the Code, if a payment that is subject to
execution (and non-revocation) of the general release could be made in more than
one taxable year, payment shall be made in the later taxable year.
3.3    Clawback Policy. All payments under the Plan shall be subject to recovery
by the Company to the extent required by law or, notwithstanding anything to the
contrary in the Clawback Policy


7

--------------------------------------------------------------------------------





as in effect from time to time, under the Clawback Policy in the event
Participant breaches his or her covenants as set forth in the Realogy Holdings
Corp. Executive Restrictive Covenant Agreement.
3.4    Certain Tax Treatment. Notwithstanding anything to the contrary contained
herein (or any other agreement entered into by and between the Company and a
Participant, or any incentive arrangement or plan offered by the Company), in
the event that the Total Payments paid to the Participant would constitute an
“excess parachute payment” as defined in Section 280G of the Code, and would
thereby subject the Participant to an Excise Tax, the provisions of this Section
3.4 of the Plan shall apply. If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Total Payment exceeds the amount
which can be paid to a Participant without Participant incurring an Excise Tax,
then, solely to the extent that the Participant would be better off on an after
tax basis by receiving the maximum amount which may be paid hereunder without
the Participant becoming subject to the Excise Tax, as determined by a
nationally recognized accounting firm designated by the Company prior to the
occurrence of the Change in Control, the amounts payable to Participant under
this Plan (or any other agreement by and between the Participant and Company or
any of its Affiliates or pursuant to any incentive arrangement or plan offered
by the Company) shall be reduced (but not below zero) to the maximum amount
which may be paid hereunder without the Participant becoming subject to the
Excise Tax. In the event a Participant receives reduced payments and benefits as
a result of application of this Section 3.4, the Participant shall have the
right to designate which of the payments and benefits otherwise set forth herein
(or any other agreement between the Company and the Participant or any incentive
arrangement or plan offered by the Company) shall be received in connection with
the application of the reduced payments, subject to the following sentence.
Reduction shall be made in the following order: (i) at the discretion of the
Participant, payments that are valued in full under Treasury Regulation Section
1.280G-1, Q&A 24 and are not subject to Section 409A of the Code, (ii) payments
that are valued in full under Treasury Regulation Section 1.280G-1, Q&A 24 and
are subject to Section 409A of the Code, with the amounts that are payable last
reduced first, (iii) at the discretion of the Participant, payments that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24 and are not subject to Section 409A of the Code and (iv) payments that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24 and are subject to Section 409A of the Code, with the amounts that are
payable last reduced first.
3.5    Section 409A. The Company intends for the payments and benefits under
this Plan to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Plan shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to a
Participant under Article III of this Plan until the Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code, (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following the Participant’s separation
from service shall instead be paid on the first business day after the date that
is six (6) months following the Participant’s separation from service (or
Participant’s death, if earlier), (iii) each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes


8

--------------------------------------------------------------------------------





of Section 409A of the Code, (iv) any payments that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise and
(v) amounts reimbursable to Participant under this Agreement shall be paid to
Participant on or before the last day of the year following the year in which
the expense was incurred and the amount of expenses eligible for reimbursement
(and in-kind benefits provided to the Participant) during any one (1) year may
not effect amounts reimbursable or provided in any subsequent year.
ARTICLE IV – CLAIMS PROCEDURE
4.1    Claim for Benefits. All Participants will automatically receive the
benefits to which they are eligible under the Plan. If an individual is denied
any benefit under the Plan, the claimant may file a claim with the Plan
Administrator. The claim must be in writing and must be received by the Plan
Administrator within one hundred eighty (180) days of the date of termination
with the Company. The Plan Administrator shall review the claim itself or
appoint an individual or entity to review the claim. The claimant shall be
notified within ninety (90) days after receipt of the claim by the Plan
Administrator, whether the claim is allowed or denied, unless the claimant
receives written notice prior to the end of the ninety (90) day period stating
that circumstances require an extension of time for a decision and the date that
a decision is expected to be provided to the claimant, which shall not exceed
one hundred eighty (180) days after the claim is filed. If a claim is denied,
the notification shall set forth, in a manner calculated to be understood by the
claimant:
(a)
the specific reasons for the adverse determination;

(b)
reference to the specific Plan provisions on which the determination is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
a description of the Plan’s review procedures and the time limits applicable to
such procedures.

Failure to receive notification within the ninety (90) or one hundred eighty
(180) day period, if applicable, shall be deemed a denial of the claim.
4.2    Appeal. An individual whose claim for benefits has been denied may
request review by the Plan Administrator of the denied claim by notifying the
Plan Administrator in writing within sixty (60) days after receipt of the
notification of claim denial or, if written notice is not provided, within sixty
(60) days after the expiration of the ninety (90) or one hundred and eighty
(180) day period, if applicable, described in Section 4.1 of the Plan. As part
of said review procedure, the claimant or his or her authorized representative
may review pertinent documents and submit comments, documents, records, and
other information relating to the claim for benefits to the Plan Administrator.
The claimant or his or her authorized representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
The Plan Administrator shall provide for a review that takes


9

--------------------------------------------------------------------------------





into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial determination. The Plan
Administrator shall render its decision to the claimant in writing in a manner
calculated to be understood by the claimant not later than sixty (60) days after
receipt of the request for review, unless special circumstances require an
extension of time, in which case decision shall be rendered as soon after the
sixty (60) day period as possible, but not later than one hundred twenty (120)
days after receipt of the request for review. If the Plan Administrator
determines such an extension of time is required, written notice of the
extension indicating the special circumstances requiring an extension of time
and the date by which the Plan Administrator expects to render the determination
on review shall be furnished to the claimant prior to the termination of the
initial sixty (60) day period. The claimant shall be provided with notification
of the benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant:
(a)
the specific reason or reasons for the adverse determination;

(b)
reference to the specific Plan provisions on which the benefit determination is
based; and

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.

Failure to receive notification within the sixty (60) or one hundred twenty
(120) day period shall be deemed a denial of the appeal.
4.3    Legal Action. No legal action for benefits under Section 6.9 the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 4.1 above, (ii)
has been notified by the Plan Administrator that the application is denied (or
the application is deemed denied due to the Plan Administrator’s failure to act
on it within the established time period), (iii) has filed a written request for
a review of the application in accordance with the appeal procedure described in
Section 4.2 above and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 4.2 above).
4.4    Interpretation. In reviewing claims, in addition to the authority under
Article VI of the Plan (and not by way of limitation), the Plan Administrator
shall have sole and full discretionary authority to interpret the terms of the
Plan, including any uncertain terms, to determine eligibility for, entitlement
to, and the amount of any benefits, and to make factual findings and determine
any other claims related to the Plan. Any interpretation or determination made
pursuant to such discretionary authority shall be given full force and effect
and shall be final, binding and conclusive on all interested parties and shall
be afforded the maximum deference permitted by law.




10

--------------------------------------------------------------------------------





ARTICLE V - TERMINATION, AMENDMENT OR MODIFICATION
Notwithstanding anything in this Plan to the contrary, the Plan Administrator
expressly reserves the right, at any time, for any reason, without limitation,
and in its sole and absolute discretion, to terminate, amend or modify the Plan
and any or all of the benefits provided thereunder, either in whole or in part,
whether as to all persons covered thereby or as to one or more groups thereof,
provided, however, that except as required by law, the Plan may not be amended
or terminated within six (6) months prior to a Change in Control or on or within
two (2) years immediately following a Change in Control in a manner that would
adversely affect the rights of a Participant without the express written consent
of the Participant so affected. If a Participant has become entitled to Change
in Control Severance Pay or is currently receiving Change in Control Severance
Pay and such Participant’s Separation Agreement and General Release of Claims
has become effective, as provided under Article III, prior to such termination,
amendment or modification, such severance payable shall not be reduced by the
termination, amended or modification. The termination, amendment or modification
of the Plan shall be effected solely by a document in writing.
ARTICLE VI – MISCELLANEOUS
6.1    Plan Interpretation and Benefit Determination. The Plan is administered
and operated by the Plan Administrator, who has the exclusive discretionary
authority and power to determine eligibility for benefits and to construe the
terms and provisions of the Plan, to determine questions of fact and law arising
under the Plan, to direct disbursements pursuant to the Plan and to exercise all
other powers specified herein or which may be implied from the provisions
hereof. The Plan Administrator may adopt such rules for the conduct of the
administration of the Plan as it may deem appropriate. All interpretations and
determinations of the Plan Administrator shall be final and binding upon all
parties and persons affected thereby. The Plan Administrator may appoint one or
more individuals and delegate such of its powers and duties as it deems
desirable to any such individual(s), in which case every reference herein made
to the Plan Administrator shall be deemed to mean or include the appointed
individual(s) as to matters within their jurisdiction. Neither the Plan
Administrator nor anyone acting on its behalf shall be liable in any manner for
any action taken or determination made under the Plan in good faith.
6.2    No Additional Rights Created. Neither the establishment of this Plan, nor
any modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, any beneficiary, or other person any
legal or equitable right against the Company or any officer, Director or
employee thereof; and in no event shall the terms and conditions of employment
by the Company of any Participant be modified or in any way affected by this
Plan. There is no promise of employment of any kind by the Company contained in
this Plan. The Company continues to have the absolute right to terminate a
Participant’s employment with or Without Cause.
6.3    Records. The records of the Company with respect to Base Salary,
Incentive Compensation, Accrued Compensation, Pro-Rata Bonus, and all other
relevant matters shall be conclusive for all purposes of this Plan.


11

--------------------------------------------------------------------------------





6.4    Construction. This Plan shall be construed and enforced according to the
laws of Delaware to the extent not preempted by federal law, which shall
otherwise control. In addition, this Plan is intended to be exempt from the
requirements of Section 409A of the Code and regulations promulgated thereunder,
and to the extent this Plan is not so exempt, to comply with Section 409A, and
this Plan should be interpreted, administered and operated accordingly. The
Company does not guarantee the tax treatment of any payments or benefits under
this Plan, whether pursuant to the Code, federal, state or local tax law or
regulations. Anything herein to the contrary notwithstanding, the terms of the
Plan shall be modified to the extent required to meet the provisions of the
Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other federal law
applicable to the employment arrangements between a Participant and the Company.
6.5    Financing. The Company shall pay for benefits under the Plan out of its
general assets. No Participant or any other person shall have any interest
whatsoever in any specific asset of the Company. To the extent that any person
acquires a right to receive payments under this Plan, such right shall not be
secured by any assets of the Company.
6.6    Successors and Assigns. The Plan shall be binding upon and shall inure to
the benefit of the Company, its successors and permitted assigns and the Company
shall require any successor or assign to expressly assume and agree to perform
under the Plan in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
a successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or to an Affiliate of the Company. The term “the Company” as used herein
shall include a corporation or other entity acquiring all or substantially all
the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
6.7    Incompetency. In the event that the Plan Administrator finds that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefore
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant (or designated beneficiary) was
or would have been otherwise entitled under this Plan.
6.8     No Mitigation. A Participant shall not be required to mitigate the
amount of any payment provided for under this Plan by seeking other employment
or otherwise and, except as provided in Sections 3.1(d) or (e) above, no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to a Participant in any subsequent employment.
6.9    Arbitration. Any controversy, dispute or claim arising out of or relating
to the Plan, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York City, in the Borough of Manhattan (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In


12

--------------------------------------------------------------------------------





any such arbitration proceeding the parties agree to provide all discovery
deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or her costs and expenses in any such
arbitration, including, but not limited to, attorneys’ fees; provided, however,
if a Participant prevails on substantially all material claims, the Company
shall reimburse the Participant for his or her reasonable attorneys’ fees and
costs. It is part of the essence of the Plan that any claims hereunder shall be
resolved expeditiously and as confidentially as possible. Accordingly, all
proceedings in any arbitration shall be conducted under seal and kept strictly
confidential. In that regard, no party shall use, disclose or permit the
disclosure of any information, evidence or documents produced by any other party
in the arbitration proceedings or about the existence, contents or results of
the proceedings except as necessary and appropriate for the preparation and
conduct of the arbitration proceedings, or as may be required by any legal
process, or as required in an action in aid of arbitration or for enforcement of
or appeal from an arbitral award. Before making any disclosure permitted by the
preceding sentence, the party intending to make such disclosure shall give the
other party reasonable written notice of the intended disclosure and afford such
other party a reasonable opportunity to protect its interests.
6.10    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
6.11    Notice. Notices and all other communications provided for in the Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by Certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Company’s Chief Executive Officer with a copy to the Company’s General
Counsel. All notices and communications shall be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.
6.12    Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Participant hereunder. The Company,
in its sole and absolute discretion, shall make all determinations as to whether
it is obligated to withhold any taxes hereunder and the amount thereof.
6.13    Inconsistencies. In the event of any inconsistency between any provision
of the Plan and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its Affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of the Plan shall control.
6.14    Beneficiaries/References. In the event of Participant’s death or a
judicial determination of her incompetence, references in this Plan to
Participant shall be deemed, where appropriate, to refer to her beneficiary,
estate or other legal representative.


13

--------------------------------------------------------------------------------





6.15    Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of a Participant and the Company hereunder
shall survive the Participant’s termination of employment. Without limiting the
generality of the forgoing, the provisions of Article III and Section 6.10 shall
survive the Participant’s termination of employment.
6.16    Severability. The provisions of the Plan shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
6.17    Non-transferability. Neither the Plan nor any right or interest
hereunder shall be assignable or transferable by Participant, Participant’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.
6.18    Non-Duplication of Benefits. The Plan is intended to supersede, and not
to duplicate, any other plan, program, arrangement or agreement providing the
Participant with severance or related benefits in the case of a Participant’s
CIC Termination. The payments and benefits under the Plan are in lieu of any
payment and benefits under any plan or policy of the Company or any of its
Affiliates regarding severance payments generally, including the Company’s
Severance Pay Plan for Executives.
6.19    Certain Rules of Construction.
(a)
The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.

(b)
Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.

(c)
The term “including” is not limiting and means “including without limitation.”

(d)
References in the Plan to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Plan) and to any subordinate legislation made from time to time
under such statute or statutory provision.

(e)
References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.





14

--------------------------------------------------------------------------------






APPENDIX I


PARTICIPANT LIST




Name
Incentive Compensation
 
 
 
 
 
 
 
 
 
 
 
 
 
 











A- 1 -



--------------------------------------------------------------------------------






APPENDIX II


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between __________________
(“Executive”) and Realogy Holdings Corp. (the “Company”).
1.    For and in consideration of the payments and benefits provided in the
Realogy Holdings Corp. Change in Control Plan For Executives (the “Plan”),
Executive, for herself, her successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and Affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, Affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever; (i)
arising from the beginning of time up to the date upon which Executive signs the
Release; (ii) arising out of, relating in any way to, Executive’s employment
with the Company or any of the other Releasees, or the termination of
Executive’s employment relationship with the Company or any of the other
Releasees; (iii) arising under or relating to the Plan; (iv) arising under any
federal, local or state law, executive order, statute or regulation, including,
without limitation, the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Civil Rights Act of 1991, the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Equal Pay
Act of 1963, the Sarbanes-Oxley Act of 2002, any “whistleblower” or retaliation
claims (to the extent permitted by applicable law), and/or the applicable
federal, state or local law, executive order, statute or regulation against
discrimination, each as amended; (v) relating to wrongful employment termination
or breach of contract; or (vi) arising under or relating to any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of the Releasees and Executive; provided, however,
that notwithstanding the foregoing, nothing contained in the Release shall in
any way diminish or impair: (a) any rights Executive may have, from and after
the date upon which Executive signs the Release; (b) any rights to
indemnification that may exist from time to time under the Company’s certificate
of incorporation or bylaws, or state law or any other indemnification agreement
entered into between Executive and the Company; (c) Executive’s ability to bring
appropriate proceedings to enforce the Release; and (d) any rights or claims
Executive may have that cannot be waived under applicable law (collectively, the
“Excluded Claims”). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive’s
employment with the Company or any of


B-1



--------------------------------------------------------------------------------





the Releasees, and that no further payments or benefits are owed to Executive by
the Company or any of the Releasees.
2.    Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.
3.    Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.
4.    Executive acknowledges and agrees that Executive has been advised of
Executive’s right to consult with an attorney of Executive’s choosing prior to
signing the Release. Executive understands and agrees that Executive has the
right and has been given the opportunity to review the Release with an attorney
of Executive’s choice should Executive so desire. Executive also agrees that
Executive has entered into the Release knowingly, freely and voluntarily.
Executive further acknowledges and agrees that Executive has twenty-one (21)
calendar days, or in the event of a group termination, forty-five (45) calendar
days, to consider the Release, and any exhibits hereto, although Executive may
sign it sooner if Executive wishes. In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to the
Company’s Chief Human Resources Officer, which must be received by the Company
within such seven (7) day revocation period. The Release shall not be effective,
and no payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.
5.    It is understood and agreed by Executive that any payment made to
Executive is not to be construed as an admission of any liability whatsoever on
the part of the Company or any of the other Releasees, by whom liability is
expressly denied.
6.    The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive acknowledges that Executive has had a full and reasonable
opportunity to consider the Release and that Executive has not been pressured or
in any way coerced into executing the Release. Executive further acknowledges
and agrees that she is executing this Release in exchange for good and valuable
consideration in addition to anything of value to which Executive is otherwise
entitled.


B-2



--------------------------------------------------------------------------------





7.    The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in the State of Delaware, and each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.
8.    The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the state of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
9.    The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the below-written dates.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.


REALOGY HOLDINGS CORP.
 
 
 
 
 
 
By:
 
Name:
 
 
 
 
 
 
Dated:
 
 
Dated:
 





B-3

